Céasd D210 G02 2 APONESNONtDodtiAe 224908 FilealOS TojemdPagedect 174

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

Case No. 08-CR-00523-PAB
UNITED STATES OF AMERICA,

Plaintiff,

NATHAN DANIEL LARSON,

Defendant.

 

FINDINGS OF FACT, CONCLUSIONS OF LAW and REASONS
FOR ORDER OF DETENTION

 

This matter is before the court for detention hearing on December 19, 2008. The court
has taken judicial notice of the court’s file and the pretrial services report. Moreover, the court
has considered the proffers made by the Government and by the Defendant. The court now
being fully informed makes the following findings of fact, conclusions of law and order.

In order to sustain a motion for detention, the government must establish that (a) there is
no condition or combination of conditions which could be imposed in connection with pretrial
release that would reasonably insure the defendant’s presence for court proceedings; or (b)
there is no condition or combination of conditions which could be imposed in connection with
pretrial release that would reasonably insure the safety of any other person or the community.
The former element must be established by a preponderance of the evidence, while the latter

requires proof by clear and convincing evidence.
If there is probable cause to believe that the defendant committed an offense which

carries a maximum term of imprisonment of over 10 years and is an offense prescribed by the
Controlled Substances Act, a rebuttable presumption arises that no condition or combination of

Teumbén »
CGeS4 D2 tron QNO2ZE AVON SK Ont Docirénk2s FilesmnS /cela@hdPageceot 474

conditions will reasonably assure the appearance of the person as required and the safety of the

community.

The Bail Reform, Act, 18, U.S.C, § 3142(g), directs the court to consider the following
factors in determining whether there are conditions of release that will reasonably assure the
appearance of the defendant as required and the safety of any other person and the community:

(1) [t]he nature and circumstances of the offense charged, including whether the
offense is a crime of violence or involves a narcotic drug;

(2) the weight of the evidence against the person;
(3) the history and characteristics of the person, including —

(A) the person’s character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community,
community ties, past conduct, history relating to drug or alcohol abuse,
criminal history, and record concerning appearance at court proceedings;

and

(B) whether at the time of the current offense or arrest, the person was on
probation, on parole, or on other release pending trial, sentencing, appeal,
or completion of sentence for an offense under Federal, State or local law;

and

(4) the nature and seriousness of the danger to any person or the community that

would be posed by the person’s release.

The government is requesting detention in this case. In making my findings of fact, |
have taken judicial notice of the information set forth in the pretrial services report and the entire
court file, and have considered the proffers submitted by government and defense counsel and
the arguments of counsel. Weighing the statutory factors set forth in the Bail Reform Act, | find

the following by clear and convincing evidence:

First, the defendant has been charged in the Indictment with Threats Against the
President of the United States in violation of 18 U.S.C. § 871(a). Based upon the Indictment, |
CEASE B24 CH DAR? PATON SK Ont Doqumenb21e fos Filed MS /taléhdbPagagedt 474

find probable cause exists that the defendant committed the charged offense.

Second, | find that the defendant has a very long history of mental illness that dates back
to age 4. As a juvenile, defendant was charged in juvenile court with assault and battery, and
malicious wounding of a police officer. In this juvenile case, the defendant sought revenge on a
schoolmate and saved up his urine, which he then sprayed on the victim. When the school and
police intervened, he drew a pocket knife on the police officer. At that time, defendant was
believed to be suffering from depression was prescribed Paxil. He had a bad reaction to the
Paxil and he became “manic.” At age 19, defendant had suicidal ideations and he was placed at
Dominion Hospital in Vienna, Virginia for a 72 hours hold and treat and was later prescribed
Wellbutrin. In May 2008, defendant moved to Baltimore, Maryland. Defendant’s mother
informed pretrial release, that defendant became very depressed and obsessive, reading books
and information on the internet regarding anarchists and anti-government activities. Defendant
was posting on the internet blogs concerning his views. Defendant then decided to run for office
on the Libertarian platform, espousing the platform that all government functions should be
eliminated and the government disbanded. He also began to send threatening emails to various
people and entities. In September 2008, defendant was again hospitalized at Prince William
Hospital in Manassa, Virginia. He was diagnosed with depression and prescribed Zyprexa (for a
few days) and Remeron and Zoloft. There was also a recommendation for further evaluation but
the defendant declined any further evaluation since he was in the hospital as a voluntary

commitment.

Third, | find that defendant has limited residential and employment stability in the District
of Colorado as he has only been a resident since November 11, 2008. The nature of the instant
offense which alleges Threats Against the President of the United States and the email that was
provided to the court by pretrial release is incorporated by reference in my findings. Lastly,
defendant has suffered an adult conviction for Use of Computer for Harassment.

In light of these facts, | find, by a clear and convincing evidence, that no condition or
combination of conditions of release will reasonably assure the safety of other persons or of the
community. Accordingly, | order that the defendant be detained without bond.

Done this 19th of December, 2008.

BY THE COURT

S/ Michael J. Watanabe
CESS BP 410589022 ALO WecSK Ont Doqumenbere hs Filed 5 Aele@harPagadket ai74

Michael J. Watanabe
U.S. Magistrate Judge
CRS TOS ROBAS CBN octimenk Slee Garo l6° Page ror FPRGEIDH 27
CIAT?

  
   

Nathan Larson wont fae Ae
9270 Prospect Avenue Ly 1:
Catlett, VA 20119 ! Hill aye 1.0 2010 “i
August 9, 2010 ‘Lal ,
Barry Raymond : U.S. ee ant ICE
Senior United States Probation Officer ‘ senna th cme

10500 Battlefield Parkway, Suite 100
Manassas, VA 20109

Dear Mr. Raymond:

I have decided not to comply with my conditions of supervised release anymore. The United States
Government has no rightful claim to jurisdiction over me, and I am not morally bound to obey any of

_ its laws or officers, In throwing off the federal yoke, I am exercising the right of individual sovereignty
to which I am entitled under natural law.

From now on, I will violate federal, state and local laws at will, as long as such violations do not
infringe the rights of others. For example, I will possess and use whatever controlled substances I want
to possess and use. There is no natural law against doing so; such “offenses” are merely victimless
crimes arbitrarily established by the government. I refuse to submit to any more drug tests, because
they infringe my privacy rights. _

For now on, I will possess firearms, ammunition, destructive devices;‘and other dangerous weapons
whenever | want to. I have a right to protect myself from aggressors, including those who work for the
government. If you happen to hear the distinctive sound of the gunfire of a Solothum 5-18/100 20 mm
Anti-Tank Cannon emanating from my backyard, as cardboard cutouts of statist federal politicians,
federal judges, federal prosecutors, and federal agents become riddled with large, ragged bullet holes,
please know that there is nothing amiss; it is just me engaging in target practice.

From now on, I will leave the judicial district whenever want to. Arbitrary borders drawn by
governments have no legitimacy to me. I will come and go as J please,

I will not submit any more probation reports, as they are a pointless waste of time. I will not answer
any inquiries or follow any instructions of probation officers. I will not notify any probation officer
when I change residence or employment, since that is none of the court's business. -

I will frequent places where controlled substances are illegally sold, used, distributed, and administered
whenever I want to frequent those places. I will associate with persons engaged in what the government
deems criminal activity and with persons convicted of felonies whenever I want to. I will refrain from
helping anyone infringe others' rights, but I won't submit to the enn asic designation of
certain people as off-limits.

I will not permit probation officers to visit, or permit confiscation of what such officers may deem
“contraband.” Nor will I notify a probation officer if I am arrested or questioned by a law-enforcement
officer. Nor will I provide access to any requested financial information. I have no moral obligation to
disclose such matters to the court.

Unk
eumen “>
Case 1:21-cr-00022-

NONE-SKO Document 24-1 Filed 05/19/21 Pa
Case 1:10-cr-00249-GBL

Q e 6 of
Document 2 Filed 08/10/10 Page 2 of 2 Bagel Litt 48

I will not participate in a program of mental health treatment, There is no point; it is a complete waste
of taxpayer money. I do not have any mental illnesses, so there is nothing for a counselor to treat. I
certainly am not going to submit to any involuntary medication, since that constitutes an unwanted
intrusion into my body, over which J have sovereign ownership rights.

Lastly, I will use email whenever I want to use email, and without obeying any restrictions or
conditions imposed by any probation officer. I have a right to communicate without allowing
government officials to be privy to such communications. If there are any other conditions of
supervised release I have not mentioned, please know that J have as little intention of obeying those as I
do of obeying the ones I have mentioned.

Do not attempt to enforce the judgment of the court. I do not recognize the legitimacy of that judgment.
I am also morally entitled to defend myself if anyone tries to lay hands on me, since I have not
infringed anyone's rights. | was convicted of making a threat against the President of the United States.
It was a threat I was entitledto make, since defense of others is morally permissible when a
government official, or any other criminal, is committing aggression against them through the
henchmen under his command. The federal government lacks any rightful authority to arrest people for
violating tax laws, drug laws, etc. to which they did not consent to being bound. Federal agents are
committing aggression at any given moment at the behest of the President; therefore, at any given
moment, anyone has a right to kill, or to threaten to kill, the President.

In view of the overwhelming force that the government can muster for its efforts to infringe the rights
of the innocent, I might have decided that it was in my interests to obey the conditions of release, But
the court and its officers have too much power. Supervised release is a middle ground between freedom
and incarceration, and what is to prevent the court, and/or you, from making it almost as bad as
imprisonment? Only your goodwill. But I don't trust in goodwill, when the person has no incentive to

display any such tendency.

You can make it intolerable for me, if you want to; and why wouldn't you? Those who are attracted to
government work tend to be those who are willing to put ethics aside and pursue other priorities. And
there are no penalties for a government official who harms the innocent in a way that is authorized by
law. Even if you happen to be a reasonably decent person, who is to say that you will be my probation
officer for the entire three years? In light of this, I may as well rebel completely, and go back to prison.
That way, I stand a chance of leaving the criminal justice system in 2012 rather than in 2013, or

beyond.

Sincerely,
wok heal 4 stn fren ooo
DOL. oF fe See atl
Nathan Larson ain Litter satallrs prob Jo
' dart ecb
Cibncrmdl apse MIVA -
bin kirk
ORDERED hel cn crv Warrant
Ait soared Vrrereroh ot f ofr ahaa la$a
of npr) gy

Leonie M, Brinkema
5/19/2021 Case 1:21-cr-00022-N@thhuresSmm@cabdiadelmenaini2 Adihits FakewPOdohhB/AiuiPpahge 7 of 17

= (1

POLITICS 05/31/2018 09:19 pm ET | Updated Jul 16, 2018

Congressional Candidate In Virginia
Admits He’s A Pedophile

Nathan Larson also ran online forums for pedophiles and misogynists.

By Jesselyn Cook and Andy Campbell

Nathan Larson, a 37-year-old accountant from Charlottesville, Virginia, is running for
Congress as an independent candidate in his native state. He is also a pedophile, as he
admitted to HuffPost on Thursday, who has ° - re
late ex-wife.

In a phone call, Larson confirmed that he c:
suiped.org and incelocalypse.today — chal
pedophiles and violence-minded misogynis Ad removed. Details
after confirming that his campaign website
among others. His sites were terminated by

Cuma “Ee”
httos://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824 4/11
5/19/2021 Case 1:21-cr-00022-N@thtesSim@cahawaelmendini’2 Adiits Rales|PedmbhO/ PHurrPeage 8 of 17

On the phone, he was open about his pedophilia and seemingly unfazed about his long

odds of attaining government office.

“A lot of people are tired of political correctness and being constrained by it,” he
said. “People prefer when there’s an outsider who doesn’t have anything to lose and is
willing to say what’s on a lot of people’s minds.”

When asked whether he’s a pedophile or just writes about pedophilia, he said, “It's a mix
of both. When people go over the top there’s a grain of truth to what they say.”

Asked whether there was a “grain of truth” in his essay about father-daughter incest and
another about raping his ex-wife repeatedly, he said yes, offering that plenty of women

have rape fantasies.

 

 

NATHANLARSONORG

Nathan Larson is running for Congress as an independent in Virginia. In an interview with HuffPost, he was open about
his pedophilia.

httos://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824 2/11
5/19/2021 Case 1:21-cr-00022-N@ihiresSn Deadiagelimernii2 Aaihits FakovPOisphhB/AiiPpaage 9 of 17

= ii [

According to Larson’s campaign manifesto, his platform as a “quasi-neoreactionary
libertarian” candidate includes protecting gun ownership rights, establishing free trade
and protecting “benevolent white supremacy,” as well as legalizing incestuous marriage

and child pornography.

In the manifesto, Larson called Nazi leader Adolf Hitler a “white supremacist hero.” He
urged Congress to repeal the Violence Against Women Act, adding, “We need to switch
to a system that classifies women as property, initially of their fathers and later of their
husbands.” He also showed sympathy for men who identify as involuntary celibates, or
incels, suggesting it is unfair that they “are forced to pay taxes for schools, welfare, and
other support for other men’s children.”

Using the pseudonyms Leucosticte and Lysander, Larson frequently participated in
conversations on his own message boards, he confirmed to HuffPost.

} Fird Reply

Posts: 141

Lysander « Threads: 9
Administrator Likes Recete

     

42-11-2017, 0742 AM (The pt vent ffenf: 12-b1-200%, 07:42 AM by Lysander. [sited 1 tine in teva} #2

I just want te bang my daughter, actually, but even if it were legal, I'm not sure it would happen, since J don't have custody, After sex with kids is legalized, parents (or
other guardians) will still be gatekeepers to some extent, and a fot of them will want to bang their own kids and not share with others.

" [ think that to get with girls, whether they're young cr old, you'll usually need to have charm and/or money. That's especially true if you're trying to get with the more
attractive giris, Once sex with kids Is legalized, I Imagine the competition to get in their pants will be fierce.

@ Webste | | 2) Rnd (2 Reply
SUIPED ORG

Larson posted as “Lysander” on his now-defunct website, suiped.org.

As Lysander on suiped.org, a forum for “suicidal pedophiles,” Larson wrote numerous
posts endorsing child rape and other forms of sexual abuse.

“Why doesn’t every pedo just focus on making money so they can get a pedo-wife and
then either impregnate her with some fucktoys or adopt some fucktoys?” he wrote on
the platform in October. “That would accommodate both those who are and aren't into
incest. And of course, the adoption process lets you pick a boy or a girl.”

httos://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1 e4824 3/11
5/19/2021

Case 1:21-cr-00022-N@bhfreSlaéol cAdahiatem erndinie4AdhnitsFide a DOADGIE? HuffPesige 10 of 17

UE A

renwnquisned Mis parental Mgnts QurMNg a CuSLoUy Dalle. MIs CX-WIIe GOL a COUrl-Oradcrea

restraining order against him in 2015 before she died by suicide. He has since

remarried, he says, and is now living in Catlett, Virginia.

Larson used the moniker “Leucosticte” on incelocalypse.today — a forum for incels who

are pedophiles that was removed this week after the website Babe contacted the

domain host. There, he identified as a “hebephilic rapist,” noting that he’s not a typical

incel because he’d had sex by raping his ex-wife.

According to the site, which HuffPost viewed before it was taken down, “incelocalypse”
refers to “the day we make the jailbaits our rape-slaves.” (The term “jailbait” is slang for

a person who is under the legal age of consent for sex.)

Dea ke iat:

 

NAKAO ieee

B& Portal * Search Pe) ee)

 

Pee ere MR eC Pe

Inodiocalypee » Main > Action ©
“Here's how to psyche yourself up to feel entitled to rape

   

Here‘s how to psyche yourself up to feel antitied to rape

 

 

* Puats: 620
Leucosticte Threads: 221
Adninisyrater Likes Recnived: 413 in 345 pasts
} = { Likes Gren: 170
Joined: Feb 2016
Repusation: 9
03-02-2018, 04:15 PM (Thin post vias inst modified: 02-01-2016, 03:57 AM by Loucosticte, Edited § times in tonal.) #1

Some men ask, "How am I supposed to rape a girl; 1 don’t even feel I deserve it, because I'm so ugly. Men like me should just accept celibacy, rather
than passing on our genes." Hmm, isn’t it convenient that the men who get pussy have done whatever they could ta condition you to think that way? It's
almost as though they're just trying to mindfuck you so they can get all the pussy for themselves, Yet are they being any more respectful to femates than
you are? Remember the lyric from Toasty Roasties, “if you want a virgin girl, it's misogyny; but Chad choking them out is sexually free,”

Of course, if you were attractive, you wouldn't NEED to rape a girl, because she would just willingly open her legs to you. It’s like how if Jean Valjean
had a million francs, he wouldn't have had any excuse to break a bakery window and steal a loaf of bread, It's necessity that gives you the excuse. And
who created the necessity? Seciety, by allowing the Chads to hoard all the girls. So if you can establish that your need should take priority over Chad's
desires, then you have established a valid claim to repe at ieast some girl or another,

But why Stop there? Why not establish a claim to rape any and all girls? Why not supplant Chad, rather than merely dethroning him to establish an
egalitarian system? Egalitarianism has never been preven to be a stable system; hierarchies are better-suited to a species of individuals with unequal
merit, who need incentives to strive for greatness. Hierarchies reflect the fact that humans naturally divide themselves into leaders and followers due to
the need for division of labor and because some individuals have more initiative, boldness, and other leadership qualities than others, Pussy is just
another reward that's available for men to obtain if they teke risks that pay off, rather than taking the safe route. If there weren't @ disproportionate
reward for taking risk (e.g. getting more pussy than other men), then no one would bother to take risks, and humanity would stagnate.

INCELOCALYPSE TODAY

Larson posted as “Leucosticte” on incelocalypse.today.

httos://www.huffoost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824

 

4/11
5/19/2021 Case 1:21-cr-00022-N@bibreSsiahal cAdaeatennendinzAadhnitsHite A DOARBIAA HuffPesige 11 of 17

= Ii (1

address@email.com

HuffPost did not view any posts explicitly stating that he has engaged in sexual activity
with minors, although he repeatedly expressed a desire to have sex with infants and
children, including his own daughter. In the phone call, Larson said that the word
“nedophile” is “vague” and “just a label,” adding that it’s “normal” for men to be attracted
to underage women. He said he did not commit any crimes.

In a 3,300-word essay on incelocalypse.today, titled “Here’s How to Psyche Yourself Up
to Feel Entitled to Rape,” Larson tells other members: “Don’t forget: feminism is the
problem, and rape is the solution.” On the platform, he also advocated for father-
daughter marriage, killing women and raping virgins.

Larson is less worried about his run for Congress than about his sites coming down. He
told HuffPost that the termination of his websites is an affront to his freedom of speech
and that he’s going to try to get them hosted elsewhere. Not that it'll matter — there are
still plenty of forums where incels and other such communities can congregate. The
removal of Larson’s sites caused an uproar on incels.me, a separate, much larger forum

for incels.

Larson’s political ambitions span more than a decade. He first ran for Congress in
Virginia’s 1st District in 2008 on what he described as an “anarcho-capitalist” platform.
That same year, he sent a letter to the Secret Service threatening to kill the president,
which landed him in federal prison for 14 months and barred him from seeking public
office in Virginia (convicted felons are free to run for federal office).

But in 2016, then-Virginia Gov. Terry McAuliffe (D) restored voting and other civil rights
to thousands of felons, allowing Larson to run for state office. In 2017 he ran in Virginia's
House of Delegates District 31 and secured less than 2 percent of the vote. Now he is
gunning for a seat in Virginia’s 10th Congressional District.

httos:/Awww_huffoost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824 5/11
51192021 Case 1:21-cr-00022-NGNESSRE CREASES FHS G 571072 "Page 12 of 17
UE lt Ww &

=
oe
oe)
ae]
beeen
beret
_
_———
| a |
or
——— |
at

re

 

NATHAN LARSON

On websites, Nathan Larson, 37, has advocated for rape, pedophilia, incest and kidnapping.

Until it was pulled down, Larson’s site Nathania.org, a wiki page with details about his
latest candidacy, featured posts titled “A Man Should Be Allowed to Choke His Wife to
Death as Punishment for Cutting Her Hair Short Without Permission, or Other Acts of
Gross Insubordination,” “Advantages of Father-Daughter Incest” and “The Justifiability
of an Incel’s Kidnapping a Girl and Keeping Her as His Rape-Slave for Sex and
Babymaking.” Wiki pages can be edited by other people, but Larson confirmed he wrote

these posts as well as several other disturbing entries.

In “Let's Define What Rape Is,” a 3,000-word essay posted on Nathania.org as well as
other incel sites, Larson wrote: “Women are objects, to be taken care of by men like any
other property, and for powerful men to insert themselves into as it pleases them, and as
they believe will be in women’s own interests. In most cases, their interests are aligned,
as long as the man is strong. Female sex-slaves actually get a much better deal than
animals, because in most cases, they are allowed to reproduce, unlike animals raised

for meat or companionship.”

https://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b1 0916de4b0d5e89e1e4824 6/11
81912021 Case 1:21-cr-00022-NORIESSRES CAEN EA SIEGES 2 1 Page 13 of 17
= |] +r BD os

reople dare Openi-minaca.

He continued, “A lot of people who disagreed with someone like Trump ... might vote for
them anyway just because the establishment doesn’t like them.”

Clarification: Language in this story has been amended to clarify that, until 2016,
Larson was barred only from running for state office. He was always eligible to run for

federal office.

If you or someone you know needs help, call 1-800-273-8255 for the National Suicide
Prevention Lifeline. You can also text HOME to 741-741 for free, 24-hour support from
the Crisis Text Line. Outside of the U.S., please visit the International Association for
Suicide Prevention for a database of resources. For help with sexual violence, visit
RAINN’s National Sexual Assault Online Hotline or the National Sexual Violence

Resource Center’s website.

Do you have information you want to share with HuffPost? Here’s how.

& Jesselyn Cook W Suggest a
~ Senior Reporter, HuffPost

/ 34 Andy Campbell WJ correction
‘@:— Senior Editor, HuffPost

MORE:

(virginia ) (Misogyny ) ( United States Congress ) (Pedophilia ) (Nathan Larson )

 

 

Popular in the Community

https://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b1091 6de4b0d5e89e1e4824 7/11
5/19/2021 Case 1:21-cr-00022-NORE SSR “BUG Et sd CS PPeP2T"Page 14 of 17
= iil Nf Wm

-Ut-

You May Like

Everyone Is Still Grasping Jonathan Scott Netflix Cancels Another Round Of Great Shows
Tragedy The_Sports_Drop - Ad
Falafel & Caviar - Ad

Here's What Diet Soda Actually 25 Cute and Tiny Baby Val Kilmer Is 61 And Finally
Does To Your Body Animals To Brighten Your Confirms The Rumors
Nucific - Ad Day TravelerMaster - Ad

NinjaJournalist - Ad

GOP Rep. Adam Kinzinger Predicts How Buckingham Palace Wants Picture Of "MAGA’"
Republican Purge Of Liz Cheney Will Backfire Queen Elizabeth Removed From ‘Trump Train’

HuffPost HuffPost

https://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824 8/11
5/19/2021

= fi

This Is What Happens When
Use WD-40 As Engine Oil

64 Rare Vintage Photos
Captured More Than Expected

Groovy History - Ad MyDailyMagazine - Ad

Teacher Writes Note, Doesn't Realizes Who
Dad Is

Graduatez A : Ad

Happy
CultureHook - Ad

Laura Ingraham: Left Used
COVID Lockdowns To Groom
Public For Climate Change...

Darwin's Arch, Iconic
Galapagos Formation,
Crumbles Into The Pacific...

Case 1:21-cr-00022-NGRIE SERS BUCH At sa G BEPRU PT "Page 15 of 17

LJ

Jeff Bezo's Mansion Is Larger
Than A Neighborhood

SPORTSDROP - Ad

Cleopatra's DNA Revealed, People Aren't

Netflix's Special’ Has A Lot
Left To Say About Disabled
Lives, Gay Sex

HuffPost HuffPost HuffPost

MOST SHARED

Democrats Are Here's What Philly Health Howard Bus Driver
Forgetting Diet Soda Chief Ousted University Shortage
What’s Popular Actually Does On MOVE Appoints Forces Kids In

https://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824

9/14
5/19/2021

= Ii

WHAT’S HOT

House Prepares To
Vote On Commission
Investigating Capitol
Attack

College Pitcher’s
Stolen Prosthetic
Arm Found In A
Really Bizarre Place

ENTERTAINMENT
COMMUNITIES

VIDEO

Case 1:21-cr-00022-NGRIESSRO CPT SRG Bsr ar Tage 16 of 17

LJ

Discarding College Of Fine Home
Victims’ Arts
Remains

Barry Jenkins’ ‘The Vanessa Bryant NY Yankees

Underground
Railroad’ Is
Harrowing And
Stunning. Don’t
Binge It.

India Sets Record
For Highest Daily
Coronavirus Death
Toll Of Any Country

Delivers Incredible
Hall of Fame Speech
Honoring Kobe: ‘He’s
Still Winning’

Netflix Cancels
Another Round Of
Great Shows

Advertisement by
The_Sports_Drop

https://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b10916de4b0d5e89e1e4824

Shortstop Tests
Positive For COVID-
19 Despite Being
Vaccinated

India Sets Record
For COVID-19
Deaths Even As
Cases Level Off

10/11
51912021 Case 1:21-cr-00022-NORESRG “BUSH BAT Fisd OS a72 TM Bage 17 of 17
= i oh §f§ ww & @

RSS FAQ

CAREERS ARCHIVE

USER AGREEMENT COMMENT POLICY
HUFFPOST PRESS ROOM PRIVACY POLICY

DMCA POLICY
DO NOT SELL MY

PERSONAL
INFORMATION [>

Part of HuffPost Politics. ©2021 BuzzFeed, Inc. All rights reserved.

Tt i, fy oo ot
The Huffington Post

https://www.huffpost.com/entry/nathan-larson-congressional-candidate-pedophile_n_5b1091 6de4b0d5e89e1e4824 11/11

 
